Order entered November 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01420-CV

                            WILLIE EVANS, ET. AL., Appellants

                                                V.

                           FABIAN K. JACKO, ET AL., Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-10959

                                            ORDER
       We GRANT appellants’ November 21, 2013 motion for an extension of time to file a

brief. Appellants shall file their brief on or before December 10, 2013.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE